Citation Nr: 1109055	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-21 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased disability rating for a service-connected psychiatric disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from May 1985 to May 1989.                 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.      

An issue regarding entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not preponderate against the conclusion that, from August 24, 2006, the Veteran's psychiatric disorder caused deficiencies in most areas of his life.  


CONCLUSION OF LAW

The criteria for a disability evaluation of 70 percent, for the Veteran's service-connected psychiatric disorder, have been met from August 24, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim decided here has been properly developed for appellate purposes.  The Board will then address the merits of the claim, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.




I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claim, and whether the claim has been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.

VA provided the Veteran with a notification letter dated in November 2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In this letter, the Veteran was informed of the elements of his claim, and of the evidence necessary to substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claim.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  And the Veteran was provided with complete VCAA notification prior to the adverse rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And the Veteran has undergone VA medical examination for his claim.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal. Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claim here.

II.  The Merits to the Claim for Increased Rating

In November 2006, the Veteran claimed service connection for anxiety and depression.  In a May 2007 rating decision, the RO granted service connection for a depressive disorder, which the RO rated as 30 percent disabling, effective August 24, 2006.  In response to a February 2008 notice of disagreement contesting the assigned rating, the RO issued a statement of the case in July 2008, continuing the assigned 30 percent rating.  The Veteran then submitted a timely substantive appeal.  38 C.F.R. § 20.200.  

In this matter, the Board must review the evidence of record to determine whether a rating in excess of 30 percent has been warranted since August 24, 2006.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim).  See also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).

In this matter, the RO service connected the Veteran's psychiatric disorder under DC 9499-9434 of 38 C.F.R. § 4.130.  Diagnostic Code (DC) 9499 represents an unlisted disability requiring rating by analogy to one of the disorders rated under the code.  See 38 C.F.R. § 4.27.  The RO has found that the Veteran's symptomatology to be most analogous to major depressive disorder, which is rated under DC 9434.  Under that code, ratings of 0, 10, 30, 50, 70, and 100 percent may be assigned.  

A 0 percent rating is warranted under DC 9434 where a mental disorder has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent disability evaluation is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.

A 50 percent rating is warranted under DC 9434 for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

A 100 percent evaluation is under DC 9434 for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9434.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

As indicated, the RO has found a 30 percent rating warranted from August 24, 2006.  The Board will now review the evidence to determine whether a higher rating has been warranted since then.  The relevant evidence of record consists of VA treatment records, private treatment records, a private psychologist's report received on March 25, 2008, and VA compensation examination reports dated in April 2007 and April 2008.  Based on this evidence, the Board finds a 70 percent rating warranted from August 24, 2006.  

The evidence of record dated after August 24, 2006 is in conflict.  Certain evidence indicates that the Veteran's symptomatology was mild to moderate.  Other evidence indicates that the Veteran's symptomatology was severe.  For reasons detailed below, the Board cannot find in this matter that the former evidence preponderates against the latter.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  

The Veteran began psychiatric treatment with VA in September 2006.  A record dated in October 2006 indicates that the Veteran reported that "he feels like he is going crazy."  This record indicates that the Veteran had difficulty sleeping, was angry and moody, and "cannot articulate what it is he is thinking[.]"  Records in early October note the Veteran as oriented and coherent, but as possibly experiencing a thought disorder.  

The VA treatment records indicate that the Veteran began using psychiatric medication with good results.  Records dated from November 2006 indicate an improvement in his situation.  Around that time the Veteran reported that his anxiety and depression had decreased due to medication use.  The records dated in late 2006 describe the Veteran as having a euthymic mood, with coherent and goal-directed speech.  He was found to have organized thoughts.  He is reported to have denied suicidal or homicidal ideations.  The treating personnel noted no psychosis.  In January 2007, he was described as pleasant and friendly.  A February 2007 private treatment record indicates that the Veteran was "negative" for anxiety and depression.  In an April 2007 VA treatment record, the Veteran's mood was described as cooperative and pleasant.  But this record indicates that the Veteran continued to experience symptoms of anxiety and of depression, despite the improvement of his disorder since commencing medication therapy.  

In April 2007, the Veteran underwent VA compensation examination.  This examiner indicated that the claims file had been reviewed.  The examiner indicated that the Veteran had been experiencing depressive symptoms such as sleep impairment, heart rate increases, heavy and rapid breathing, concentration problems, and nervousness.  The Veteran reported that medication improved his sleep problems, but that he still experienced "racing" of his heart beat, and of his breathing, two to three times per week.  The Veteran also indicated problems with concentration and nervousness once or twice per week, and to experiencing sadness at times and depression.   

The Veteran indicated that he had not been working "since before last summer."  The Veteran indicated that, while employed, he had missed work - "about three days of work per week" - due to his depression.  He also indicated that his depression lowered his productivity when he did work.  And he indicated that he "does not have much social life now ... largely due to his depression."  

On examination, the examiner described the Veteran as pleasant, cooperative, oriented, and coherent with clear speech.  The examiner indicated that the Veteran had panic attacks every day prior to medication use, but that "these are no longer a problem for him."  The Veteran denied hallucinations, delusions, suicidal or homicidal ideations, memory problems, and obsessive or ritualistic behavior.  And the examiner indicated that the Veteran has trouble falling asleep, but "manages to get six to seven hours of interrupted sleep at night."  

The April 2007 examiner diagnosed the Veteran with depressive disorder, stating that the disorder was secondary to a service-connected knee disorder.  See 38 C.F.R. § 3.310.  The examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 57, which indicates moderate impairment.  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 5th edition, published by the American Psychiatric Association.  See also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In records dated from June to November 2007, the Veteran was described as "friendly" with no evidence of depression and only mild anxiety, and as having a "bright affect", and as "pleasant, upbeat."  The Veteran indicated that his depression was "better" and was a 4 on a scale of 1 to 10.  In November 2007, the Veteran's treating psychologist assigned the Veteran a GAF score of 70, which indicates mild symptoms, and a GAF score of 55 (moderate symptoms) for the previous year.  

Nevertheless, VA treatment records dated in February 2008 indicate more severe symptoms.  The Veteran indicated that he had been "feeling weird."  His treating psychologist indicated that the Veteran had "difficulty articulating or explaining his symptoms" and indicated that "his mind won't slow down to let him sleep."  The therapist indicated that the Veteran was not exhibiting manic symptoms.  He indicated the Veteran was not suicidal.  He indicated below average insight, but stated that the Veteran was polite and friendly.  But the therapist indicated that the Veteran was experiencing moderate levels of "chronic anxiety."  VA treatment records dated in March 2008 indicate moreover that the Veteran reported some racing thoughts and sleep impairment.  But the treating personnel noted in March 2008 that the Veteran had a euthymic mood, exhibited no evidence of psychosis, had a congruent affect, was coherent, goal directed, and organized, and denied paranoia and suicidal or homicidal ideations.  

In March 2008, the RO received a report from a private psychologist.  This report portrays the Veteran's disorder as worse than is reflected in the VA medical records and report.  In the private report, the examiner noted the Veteran's complaints of feeling weird, feeling that the world was unreal, feeling that he is "losing his mind," feeling anxious and depressed, and of experiencing panic attacks.  The examiner noted the Veteran's claim that he could not work due to his mental symptoms.  The examiner indicated that the Veteran appeared to be experiencing rapid thoughts that interfered with his communication.  He described the Veteran as "very hesitating" during the interview.  The Veteran indicated that his heart regularly races "for a couple of hours" and that he worries all the time.  The Veteran also indicated in the private report that he engaged in "ritual counting" which he cited as a means to distract him from his worrying.      

The examiner found that the Veteran had a partially impaired short-term memory and a very impaired working memory.  He found the Veteran's judgment as impaired as well, noting that the Veteran's "limited responses were due to an intervening thought disorder and attendant anxiety."  The examiner noted that psychological testing indicated severe pathology.  The examiner described the Veteran as manifestly anxious, and "his anxiety control defenses are failing."  The examiner indicated that the Veteran "dissociates" and has "significant social phobia, persistent negative self-talk, lethargy, and loss of pleasure."  The examiner indicated that testing showed that the Veteran, "is intensely preoccupied with physical and psychological symptoms, his anxiety is extremely high and he has strange and unusual experiences."  The testing showed that the Veteran "has rapid thoughts and that he has very little control of his internal space."  

The private psychologist stated in his summary that the Veteran's "mental health is much worse than has been previously described."  In support, he noted the Veteran's "rapid thoughts, bizarre ideation, fluctuating but generally high anxiety, pervasive depressive feelings and highly intrusive obsessive rituals."  He diagnosed the Veteran with obsessive compulsive disorder with depression, generalized anxiety, and hypochondriacal features.  The examiner also stated that his opinion was that the Veteran was not malingering.  The examiner indicated that the Veteran's functional IQ and mental status was "too fragile to be able to sustain a consistent fraud."  He added that the Veteran was unable to function socially in any groups, and was unable to manage his own benefits.  Finally, the examiner opined that these more severe symptoms were related to the Veteran's service-connected anxiety and depression.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in favor of the veteran, dictates that such signs and symptoms be attributed to the service-connected condition).

The most recent medical evidence is found in the April 2008 VA compensation examination report of record.  This examiner indicated a review of the claims file.  She noted the Veteran's report of "weird feeling about every day, counting things that don't need to be counted about every day."  She noted the Veteran's report of poor sleep and his anger.  On examination she noted the Veteran as anxious, hopeless, agitated, depressed, fearful, easily distracted, with persecutory delusions.  She noted that the Veteran engaged in obsessive/ritualistic behavior, and that he experienced panic attacks 3-4 times per week.  She noted suicidal ideation and only fair impulse control.  She noted impairment of remote and recent memory.  She noted the Veteran's claim that he could not work due to his disorder, and that he "feels crazy, weird, can't explain."    

But the examiner also noted unremarkable psychomotor activity, speech, thought process, and thought content.  She noted a normal affect, intact judgment and insight, no hallucinations, and no inappropriate behavior.  And she found the Veteran to be clean, neatly groomed, casually dressed, relaxed, cooperative, attentive, and oriented.  

In concluding her report, the April 2008 VA examiner stated that the Veteran did not have obsessive compulsive disorder.  Rather, she diagnosed him with major depressive disorder.  She indicated that, with medication, the Veteran is coping with his symptoms well.  And she stated that the Veteran's symptoms do not cause total impairment, and do not cause deficiencies in most areas of his life.  But she did find that the Veteran's disorder caused reduced reliability and productivity in his life.  This examiner assigned a GAF score of 57, which indicates moderate impairment.  

As indicated earlier, the relevant evidence in this matter is in conflict.  Certain evidence indicates that the Veteran is recovering well.  Other evidence indicates that he is severely impaired.  In assessing this evidence, the Board found the March 2008 private opinion to be particularly persuasive.  The report is well written.  It is detailed.  It clarifies several aspects of the Veteran's psychiatric disorder.  In finding the Veteran severely impaired, the private examiner supported his opinion with a rationale - i.e., the severity of the Veteran's condition has gone unnoted due to the Veteran's "fragile" mental state.  See Kightly v. Brown, 6 Vet. App. 200 (1994) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  And most importantly, the private examiner's conclusions are consistent with symptoms the Veteran has communicated since September 2006, even in those VA treatment records that, at first glance, appear to present the Veteran's symptoms as mild.  Specifically, the VA treatment records have indicated that the Veteran has experienced confusion, panic, and dissociation since September 2006.  He has consistently indicated that he experiences racing of his heartbeat and breathing, he feels like he is going "crazy", and has feelings of unreality.  As such, the Board cannot find that the evidence of mild to moderate symptoms preponderates against the evidence of severe symptoms.  See Alemany, supra.  

The next issue is which rating best characterizes the Veteran's severe symptomatology.  As indicated earlier, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

After reviewing the evidence alongside these criteria, the Board finds the assignment of a 70 percent evaluation warranted.  Indeed, most of the criteria listed under that rating are met here.  The Veteran's occupational and social lives are severely impaired.  He has suicidal ideations.  Whether he is clinically diagnosed with obsessive compulsive disorder or not, he clearly has obsessive rituals that are used to distract him from his anxiety and worry.  Each examiner indicated that the Veteran's ability to communicate is hindered, while the private psychologist indicated that the Veteran's intrusive thoughts interfered with his ability to speak.  According to the evidence, he has experienced panic attacks regularly, even during those periods when his symptoms were described as mild.  And he has experienced depression constantly since beginning VA therapy in September 2006, and describes his depression as so severe that it interferes with his ability to work.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology).  This documented symptomatology does not meet each criterion listed for a 70 percent evaluation under DC 9434.  But these symptoms approximate most of the criteria.  As such, a 70 percent evaluation is warranted here, effective August 24, 2006. 

The Board finds a 100 percent rating unwarranted, however, at any time during this appeal.  The Veteran's impairment cannot be described as "total."  The record does not show the type of cognitive and behavioral impairment reserved for a 100 percent evaluation - though the private psychologist's report characterized the Veteran's as severely disabled, even he found the Veteran oriented, capable of coherent and logical thought, and well behaved.  38 C.F.R. § 4.130, DC 9434.

In summary, an increased rating is warranted in this matter.  The record supports the assignment of a 70 percent rating, effective August 24, 2006.  See Fenderson, supra.  But the preponderance of the evidence is against an evaluation in excess of that granted here.  The benefit-of-the-doubt rule does not apply therefore to any claim for an additional increase beyond that granted in this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has also considered the issue of whether the schedular evaluation assigned for the Veteran's disorder is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must then consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  Specifically, when comparing the Veteran's overall disability picture with the level of disability contemplated by the Rating Schedule, the schedular evaluation regarding the Veteran's psychiatric disorder is not inadequate.  As noted above, the Veteran will receive an increased evaluation in this decision.  A higher schedular rating would be warranted here for worse symptoms, but the medical evidence reflects that such findings are not present in this case.  Therefore, the respective schedular evaluations are adequate and no referral is required.  The Board notes moreover that the issue of whether a TDIU rating is warranted here due to unemployability will be determined pursuant to the Board's remand below.  


(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 70 percent disability evaluation, for the Veteran's service-connected psychiatric disorder, is granted from August 24, 2006, subject to regulations governing the payment of monetary awards.


REMAND

Certain evidence of record indicates that the Veteran may be unemployable under VA guidelines due to his service-connected psychiatric disorder.  The Veteran contends through his representative that he cannot work due to his symptoms.  In the medical reports of record, the Veteran is reported to have indicated that his disorder causes him to be unemployable.  And these assertions are supported by the March 2008 private psychologist's report of record.  The Board therefore finds adjudication of a TDIU claim appropriate here.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Office of the General Counsel Precedent Opinion (VAOPGCPREC) 6-96 (August 16, 1996); VAOPGCPREC 12-2001 (July 6, 2001).

Accordingly, the case is REMANDED for the following action:

The RO should develop and adjudicate an original claim for a TDIU for the Veteran.  Appropriate VCAA notification and assistance should be provided.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


